

	

		II

		109th CONGRESS

		1st Session

		S. 1257

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Specter (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 28, United States Code, to

		  clarify that persons may bring private rights of actions against foreign states

		  for certain terrorist acts, and for other purposes.

	

	

		1.Clarification of private

			 right of action against terrorist states; damages

			(a)Right of

			 actionSection 1605 of title

			 28, United States Code, is amended—

				(1)in subsection (f), in the first sentence,

			 by inserting or (h) after subsection (a)(7);

			 and

				(2)by adding at the end the following:

					

						(h)Certain actions

				against foreign states or officials, employees, or agents of foreign

				states

							(1)Cause of

				action

								(A)Cause of

				actionA foreign state

				designated as a state sponsor of terrorism under section 6(j) of the Export

				Administration Act of 1979 (50 U.S.C. App. 2405(j)) or section 620A of the

				Foreign Assistance Act of 1961 (22 U.S.C. 2371), or an official, employee, or

				agent of such a foreign state, shall be liable to a national of the United

				States (as that term is defined in section 101(a)(22) of the Immigration and

				Nationality Act (8 U.S.C. 1101(a)(22)) or the national’s legal representative

				for personal injury or death caused by an act of that foreign state, or by that

				official, employee, or agent while acting within the scope of his or her

				office, employment, or agency, for which the courts of the United States may

				maintain jurisdiction under subsection (a)(7) for money damages. The removal of

				a foreign state from designation as a state sponsor of terrorism under section

				6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)), section

				620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or other provision

				of law shall not terminate a cause of action arising under this subparagraph

				during the period of such designation.

								(B)DiscoveryThe provisions of subsection (g) apply to

				actions brought under subparagraph (A).

								(C)Nationality of

				claimantNo action shall be

				maintained under subparagraph (A) arising from an act of a foreign state or an

				official, employee, or agent of a foreign state if neither the claimant nor the

				victim was a national of the United States (as that term is defined in section

				101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) when

				such acts occurred.

								(2)DamagesIn an action brought under paragraph (1)

				against a foreign state or an official, employee, or agent of a foreign state,

				the foreign state, official, employee, or agent, as the case may be, may be

				held liable for money damages in such action, which may include economic

				damages, damages for pain and suffering, or, notwithstanding section 1606,

				punitive damages. In all actions brought under paragraph (1), a foreign state

				shall be vicariously liable for the actions of its officials, employees, or

				agents.

							(3)AppealsAn appeal in the courts of the United

				States in an action brought under paragraph (1) may be made—

								(A)only from a final decision under section

				1291 of this title, and then only if filed with the clerk of the district court

				within 30 days after the entry of such final decision; and

								(B)in the case of an appeal from an order

				denying the immunity of a foreign state, a political subdivision thereof, or an

				agency of instrumentality of a foreign state, only if filed under section 1292

				of this

				title.

								.

				(b)Conforming

			 amendmentSection 589 of the

			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,

			 1997, as contained in section 101(a) of division A of Public Law 104–208 (110

			 Stat. 3009–172; 28 U.S.C. 1605 note), is repealed.

			2.Property subject to

			 attachment executionSection

			 1610 of title 28, United States Code, is amended by adding at the end the

			 following:

			

				(g)Property

				interests in certain actions

					(1)In

				generalA property interest

				of a foreign state, or agency or instrumentality of a foreign state, against

				which a judgment is entered under subsection (a)(7) or (h) of section 1605,

				including a property interest that is a separate juridical entity, is subject

				to execution upon that judgment as provided in this section, regardless

				of—

						(A)the level of economic control over the

				property interest by the government of the foreign state;

						(B)whether the profits of the property

				interest go to that government;

						(C)the degree to which officials of that

				government manage the property interest or otherwise control its daily

				affairs;

						(D)whether that government is the real

				beneficiary of the conduct of the property interest; or

						(E)whether establishing the property interest

				as a separate entity would entitle the foreign state to benefits in United

				States courts while avoiding its obligations.

						(2)United States

				sovereign immunity inapplicableAny property interest of a foreign state,

				or agency or instrumentality of a foreign state, to which paragraph (1) applies

				shall not be immune from execution upon a judgment entered under subsection

				(a)(7) or (h) of section 1605 because the property interest is regulated by the

				United States Government by reason of action taken against that foreign state

				under the Trading With the Enemy Act or the International Emergency Economic

				Powers

				Act.

					.

		3.Appointment of special

			 masters

			(a)Victims of

			 crime actSection 1404C(a)(3)

			 of the Victims of Crime Act of 1984 (42 U.S.C. 10603c(a)(3)) is amended by

			 striking December 21, 1988, with respect to which an investigation

			 or and inserting October 23, 1983, with respect to which an

			 investigation or a civil or criminal.

			(b)Justice for

			 marinesThe Attorney General

			 shall transfer, from funds available for the program under sections 1404C of

			 the Victims of Crime Act of 1984 (42 U.S.C. 10603c), to the Administrator of

			 the United States District Court for the District of Columbia such funds as may

			 be required to carry out the orders of United States District Judge Royce C.

			 Lamberth appointing Special Masters in the matter of Peterson, et al. v. The

			 Islamic Republic of Iran, Case No. 01CV02094 (RCL).

			4.Lis pendens

			(a)LiensIn every action filed in a United States

			 district court in which jurisdiction is alleged under subsection (a)(7) or (h)

			 of section 1605 of title 28, United States Code, the filing of a notice of

			 pending action pursuant to such subsection, to which is attached a copy of the

			 complaint filed in the action, shall have the effect of establishing a lien of

			 lis pendens upon any real property or tangible personal property located within

			 that judicial district that is titled in the name of any defendant, or titled

			 in the name of any entity controlled by any such defendant if such notice

			 contains a statement listing those controlled entities. A notice of pending

			 action pursuant to subsection (a)(7) or (h) of section 1605 of title 28, United

			 States Code, shall be filed by the clerk of the district court in the same

			 manner as any pending action and shall be indexed by listing as defendants all

			 named defendants and all entities listed as controlled by any defendant.

			(b)EnforcementLiens established by reason of subsection

			 (a) shall be enforceable as provided in chapter 111 of title 28, United States

			 Code.

			5.Applicability

			(a)In

			 generalThe amendments made

			 by this Act apply to any claim for which a foreign state is not immune under

			 subsection (a)(7) or (h) of section 1605 of title 28, United States Code,

			 arising before, on, or after the date of the enactment of this Act.

			(b)Prior causes of

			 actionIn the case of any

			 action that—

				(1)was brought in a timely manner but was

			 dismissed before the enactment of this Act for failure to state of cause of

			 action, and

				(2)would be cognizable by reason of the

			 amendments made by this Act, the 10-year limitation period provided under

			 section 1605(f) of title 28, United States Code, shall be tolled during the

			 period beginning on the date on which the action was first brought and ending

			 60 days after the date of the enactment of this Act.

				

